Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,047,522 (Patent 522).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the claims in the instant application are found in the cited patent, with merely minor changes to wording and form.
Regarding Claim 12:  All the limitations of the instant application’s Claim 12 are included in Claim 16.  Specifically, Claim 16 of Patent 522 recites a first release mechanism, an actuator coupled to a first end of a cable, a pressure direction coplanar with a [first end of a] cable, a second release mechanism, a pivot lever and a boas element connected to a second end of the cable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 12 each recite a variation of “applying pressure to the actuator in a direction that is coplanar with an axis of a cable--.”  This issue here is that the axis of the cable is variable and changes depending where specifically one is looking on the cable.  The cable has a serpentine route as it travels from the actuator to the lever.  Therefore it is unclear what the axis of the cable is.  As such, the coplanar nature of the pressure direction is also unclear.  Applicant should amend the claims to recite something similar to “applying pressure to the actuator in a direction that is coplanar with an axis of a cable at a front end of the cable.”   
The dependent claims are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,597,299 to Papendieck et al.  (Papendieck).

    PNG
    media_image1.png
    377
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    544
    media_image2.png
    Greyscale

Regarding Claim 1:  Papendieck discloses a method of operating an articulated support arm, the method comprising: in response to a pressure being applied to an actuator (See Annotated Fig. A) positioned in a handle (See Annotated Fig. A) of the articulated support arm, displacing a rod (See Annotated Fig. A) that is connected between the actuator and a tension mechanism (See Annotated Fig. A) secured to a first end of a cable (See Annotated Fig. A), thereby causing tension to be applied to the cable that is connected between the tension mechanism and a lever (See Annotated Fig. B) positioned in a body of the articulated support arm; and causing the lever to pivotably engage a release pin (See Annotated Fig. B) of a gas spring (See Annotated Fig. B), wherein engagement of the release pin allows the articulated support arm to freely move along a vertical plane.
Regarding Claim 2:  Papendieck discloses a method of claim 1, wherein said displacing is performed by the actuator (See Annotated Fig. A), and wherein said causing is performed by the cable (See Annotated Fig. A).
Regarding Claim 3:  Papendieck discloses a method of claim 1, further comprising: in response to the pressure being removed from the actuator (See Annotated Fig. A), causing the rod to automatically return to its original position (See Col. 3, lines 50-52).
Regarding Claim 4:  Papendieck discloses a method of claim 3, wherein the rod is biased by a spring (See Annotated Fig. A) at a first end and tension provided by the tension mechanism and the cable at a second end, and wherein said causing is performed by the spring.
Regarding Claim 5:  Papendieck discloses a method of claim 3, wherein when the rod is in its original position, tension is not applied to the first end of the cable, and wherein the lack of tension applied to the first end of the cable causes the lever to disengage the release pin of the gas spring, thereby causing the articulated support arm to be locked (See Col. 3, lines 50-54) in a particular vertical orientation.
Regarding Claim 6:  Papendieck discloses a method of claim 1, wherein when tension is applied to the first end (See Annotated Fig. B) of the cable by the tension mechanism, a second end (See Annotated Fig. B) of the cable pulls a first end of the lever, thereby causing a second end of the lever to pivotably engage the release pin (See Annotated Fig. B) of the gas spring (See Annotated Fig. B).
Regarding Claim 7:  Papendieck discloses a method of claim 1, wherein movement of the cable is decoupled from movement of the release pin to prevent unintended actuation of the gas spring.  See generally Figure 7 and note that general movement of the cable is decoupled from movement of the release pin but rather requires cable tension.
Allowable Subject Matter
Claims 8 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 7,140,306 and 10,695,250.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632